Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, none of the reference of record alone or in combination discloses or suggests a display apparatus comprising: 
a display configured to rotate; 
a communication circuit configured to communicate with an external device; 
a processor configured to: 
in response to receiving an instruction for displaying a content, identify a position where the display rotates, corresponding to a characteristic of the content, 
in response to identifying that the external device is detected through the communication circuit, identify whether the detected external device corresponds to the content, 
based on identifying that the detected external device corresponds to the content, cause the display to rotate to the identified position and display an image of the content on the display, and 
based on identifying that the detected external device does not correspond to the content, prevent rotation of the display to the identified position and prevent display of the image of the content on the display.
	Claim 10 and 19 each recites similar limitations as in claim 1.  Claims 2-9 and 11-18 depend from claim 1 or 10.  Accordingly, claims 1-19 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625